f:O 245B (Rev. 02/18)   Judgment m a Cnmmal Case
                        Sheet I



                                         UNITED STATES DISTRICT COURT
                                                       Eastern District of Pennsylvania
                                                                          )
               UNITED STATES OF AMERICA                                   )         JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                                                                          )
                  JORGE CASTILLO-PEREZ                                              Case Number: DPAE2:18CR000314-001
               a/kla "Ramon Luis Lozado-Cotto"                             )
               a/kla "Ramon Luis Lozada-Cotto"                             )        USM Number: 69808-066
                                                                           )
                                                                           )         Louis T. Savino, Jr., Esquire
                                                                           )        Defendant's Attorney
THE DEFENDANT:
~pleaded guilty to count(s)             1and2

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:




 (c)(3)(B), and 18:2



       The defendant is sentenced as provided m pages 2 through                 6        . ofthts judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              Dis        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 clays of any change ofname, residence,
or mailing address until all fines, restitut10n, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and Uruted States attorney ofmatenal clianges m economic circumstances.

                                                                          12/11/2018
                                                                         Date of Impositio: of Judgment      @o
                                                                         _'-11110~
                                                                         S~~-
                                                                                   "0A  I,           I   J   -
                                                                                                                  -~~er--
                                                                                                                  ,#/,;L   ~      -
                                                                                                                               -----




                                                                         _Nitz~ I. Quinones ,l\lejandro~ ..      U S.D.C.:! E.Q. of_ PA_
                                                                         Name and Title of Judge


                                                                               De-c.      /[I    ').(JI~
                                                                         Date
        f

-AO 2458 (Rev. 02/18) Judgment m Cnnunal Case
                      Sheet 2  Impnsonment

                                                                                                     Judgment   Page _   2   of   6
 DEFENDANT: JORGE CASTILLO-PEREZ a/k/a "Ramon Luis Loz1
 CASE NlJMBER: DPAE2:18CR000314-001

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Pnsons to be impnsoned for a total
 term of:
   TIME SERVED on each of counts 1 and 2.




      D The court makes the following recommendat10ns to the Bureau of Prisons:




      D The defendant is remanded to the custody of the Umted States Marshal.

      D The defendant shall surrender to the Umted States Marshal for this distnct:
            D at                                 D a.m.       D p.m.        on

            D as notified by the lJnited States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETUR.'l
 I have executed this judgment as follows:




            Defendant dehvered on                                                        to

 at                                               _ , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPl:TY UNITED STATES MARSHAL
·~AO   245B (Rev 02/18)   Judgment in a Cnminal Case
                          Sheet 3 - Supervised Release
                                                                                                                 Judgment -·Page __3   of   6_
 DEFENDANT: JORGE CASTILLO-PEREZ a/k/a "Ramon Luis Loz.
 CASE NUMBER: DPAE2:18CR000314-001
                                                          SUPERVISED RELEASE
 Gpon release from imprisonment, you will be on supervised release for a term of:

  TWO YEARS OF SUPERVISED RELEASE ON COUNT ONE and ONE YEAR OF SUPERVISED RELEASE ON COUNT
  TWO, ALL SUCH TERMS TO RUN CONCURRENTLY.




                                                         MANDATORY CONDITIONS

I.      You must not comnut another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        impnsonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check 1/ applicable)
4.        D You must make restitution in accordance with 18 U S.C §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution. if applicable)
                             (check
5.        D You must cooperate in the collection of DNA as directed by the probation officer.        (check   if applicable)
6.        D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
              directed by the probation officer, the Bureau of Pnsons, or any state sex offender registration agency in the location where you
              reside, work, are a student, or were convicted of a qualifying offense. (check if appltcableJ
7.        D You must participate man approved program for domestic violence.      (check   if applzcahleJ




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 3A Supervised Release
                                                                                              Judgment Page         §_of           -~-
DEFENDANT: JORGE CASTILLO-PEREZ a/k/a HRamon Luis Loz.
CASE NUMBER: DPAE2:18CR000314-001

                                    STA..~DARD          CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they estabhsh the basic expectations for your behavior while on supervlSlon and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bnng about improvements in your conduct and condition.

l.  You must report to the probation office in the federal 1udicial district where you are authonzed to reside withm 72 hours of your
    release from imprisonment, unless the probation officer mstructs you to report to a different probation office or within a different time
    frame.
2. After initially reportmg to the probation office, you will receive mstructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3   You must not knowingly leave the federal Judicial distnct where you are authonzed to reside without first gettmg permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer
5. You must hve at a place approved by the probation officer If you plan to change where you live or anything about your living
    arrangements (such as the people you hve with), you must notify the probation officer at least I 0 days before the change. Ifnotifymg
    the probation officer m advance is not possible due to unanticipated crrcumstances, you must notify the probation officer withm 72
    hours ofbecommg aware ofa change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plam view.
7   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    domg so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from domg so. If you plan to change where you work or anythmg about your work (such as your position or your JOb
    responsibilities), you must notify the probation officer at least I 0 days before the change. Ifnot1fymg the probation officer at least I 0
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged m cnminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or mteract with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer withm 72 hours.
10 You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causmg bodily mJury or death to another person such as nunchakus or tasers ).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or mformant without
    first gettmg the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an orgamzation), the probation officer may
    reqwre you to notify the person about the risk and you must comply with that mstruction. The probation officer may contact the
    person and confirm that you have notified the person about the nsk.
13. You must follow the mstructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has mstructed me on the conditions specified by the court and has provided me with a wntten copy of this
judgment contaimng these conditions. For further mformation regardmg these cond1t1ons, see Overview of Probation and Supervised
Release Condttwns, available at. www.uscourts.gov.


Defendant's Signature                                                                                   Date
                                                                                                               -
                                                                                                                   / 2_ - //-
                                                                                                                      -       -
                                                                                                                               J9!:'
                                                                                                                                 -
AO 245Ff (Rev 02118)   Judgment in a Crimmal Case
                       Sheet 5 - Cnmmal Monetary Penalties
                                                                                                          Judgment   Page _     5   of   - 6
DEFENDANT: JORGE CASTILLO-PEREZ a/k/a "Ramon Luis Loz1
 CASE NUMBER: DPAE2:18CR000314-001
                                              CRIMINAL MONETARY PENAL TIES
      The defendant must pay the total cnminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                  JVTA Assessment*                                               Restitution
 TOTALS            $ 200.00                    $                                     $                        $


 0    The determination of restitution is deferred until                    .. An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determmation.

 0    The defendant must make restitutton (mcluding community restitution) to the followmg payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherwise m
      the priority order or percentage payment column below. However, pursuant to 18 l.J.S.C. § 3664(i), all nonfederal victims must be paid
      before the Gnited States is paid.




 TOTAl,S                             s                        0 00               s                        0.00


 0     Restitutton amount ordered pursuant to plea agreement $

 0     The defendant must pay mterest on restitution and a fme of more than $2,500, unless the restitution or fme is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 G.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delmquency and default, pursuant to 18 G.S.C. § 3612(g).

 0     The court determmed that the defendant does not have the abihty to pay interest and it is ordered that:

       D the interest requirement is waived for the           0       fme    0   restitution.

       D the mterest reqmrement for the            D    fme       D     restltutton is modified as follows:

 *Justice for Victtms of Trafficking Act of2015, Pub. L. No. 114-22.
 ** Fmdings for the total amount oflosses are reqwred under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev 02/18) Judgment ma Cnmmal Case
   •                Sheet 6 - Schedule of Payments

                                                                                                            Judgment    Page     6      of
DEFENDANT: JORGE CASTILLO-PEREZ a/k/a "Ramon Luis                            Loz~
CASE Nl_;MBER: DPAE2:18CR000314-001

                                                     SCHEDULE OF PAYMENTS

Havmg assessed the defendant's ability to pay, payment of the total cnnunal monetary penalties is due as follows:

A    D Lump sum payment of$                                   due immediately, balance due

            D    not later than                                    , or
            D    in accordance with D C,          D D,        D     E,or      D F below; or
B    D      Payment to begm immediately (may be combined with              DC,          D D, or      D F below); or
C    D Payment in equal                            (e.g. weekly. monthly. quarterly) installments of $      _            _        over a period of
                          (e.g. months or years), to commence                       (e.g. 30 or 60 days) after the date of this judgment; or

D     D Payment in equal                 _     _ (e . g. weekly. monthly. quarterly) mstallments of $                        __ over a period of
                          (e . g. months or years), to commence                   . (e g, 30 or 60 days) after release from impnsonment to a
            term of supervision; or

E    D Payment during the term of supervised release will commence withm                      _ (e g. 30 or 60 days) after release from
            lillpnsonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    '2']   Special mstruct1ons regarding the payment of cnmmal monetary penalties:
            THE DEFENDANT IS ORDERED TO PAY TO THE UNITED STATES A SPECIAL ASSESSMENT IN THE AMOUNT OF $200.00, WHICH IS
            DUE IMMEDIATELY




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of crimmal monetary penalties is due dunng
the penod of imprisonment. All cnrninal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Fmancial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any crimmal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (includtngdefendant number), Total Amount, Jomt and Several Amount,
     and corresponding payee, if appropnate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the followmg court cost(s):

D     The defendant shall forfeit the defendant's interest in the followmg property to the United States:



Payments shall be applied m the followmg order: (1) assessment, (2) restitution pnncipal, (3) restitution interest, (4) fine pnncipal, (5) fine
mterest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
